 



Exhibit 10.13
MEMBERS AGREEMENT
     THIS MEMBERS AGREEMENT (this “Agreement"), dated as of September 18, 2002,
is made among CF Leasing Ltd., a limited liability company organized and
existing under the laws of Bermuda (the “Borrower” or the “Company"),
MeesPierson Transport & Logistics Holding B.V., a Besloten Vennootschap
organized and existing under the laws of The Netherlands (“MeesPierson"), and
Cronos Equipment (Bermuda) Limited, a limited liability company organized and
existing under the laws of Bermuda (“Cronos"), and joined by Cronos Containers
(Cayman) Ltd., a company organized and existing under the laws of the Cayman
Islands and by The Cronos Group, a société anonyme holding organized and
existing under the laws of Grand Duchy of Luxembourg.
RECITALS
     A. WHEREAS, the Company previously issued 12,000 Common Shares (as defined
below) to MeesPierson and, simultaneously with the execution of this Agreement,
the Company will authorize the creation and issuance of 12,000 Common Shares to
Cronos.
     B. WHEREAS, the Company desires to issue 12,000 Common Shares to Cronos,
and Cronos desires to acquire its Common Shares in consideration of its
contribution to the capital of Company pursuant to Section 2.1(b) hereof.
     C. NOW, THEREFORE, in consideration of the mutual agreements herein
contained, each party agrees as follows:
ARTICLE I
DEFINITIONS; SHARE SUBSCRIPTION
     SECTION 1.1. Definitions.
Capitalized terms used and not otherwise defined herein shall have the following
meanings:
Acquisition Date. Any date on which the Company acquires one or more Containers.
Acquisition Fee. This term shall have the meaning set forth in the Management
Agreement.
Acquisition Indebtedness. This term shall have the meaning set forth in
Section 2.1(a) hereof.
Additional Contribution Amount. This term shall have the meaning set forth in
Section 2.2(b)(iii) hereof.
Adjusted Capital Account. With respect to any Member as of the end of each
fiscal year of the Company, such Member’s Capital Account (i) if United States
federal income tax principles are then applicable to any Member, reduced by any
anticipated allocations, adjustments and distributions described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4)-(6), and (ii) if

 



--------------------------------------------------------------------------------



 



United States federal income tax principles are then applicable to any Member,
increased by the amount of any deficit in such Member’s Capital Account that
such Member is obligated to restore pursuant to the terms of this Agreement or
is deemed obligated to restore pursuant to the penultimate sentences of the
Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5) or under Section
1.704-1(b)(2)(ii)(c) of the Treasury Regulations as of the end of such fiscal
year.
Affiliate. This term shall have the meaning set forth in Section 101 of the Loan
Agreement.
Agent. The Person acting as agent on behalf of the financial institutions from
time to time party to the Loan Agreement, its successors and permitted assigns;
initially, Fortis Bank (Nederland) N.V.
Aggregate Principal Balance. This term shall have the meaning set forth in
Section 101 of the Loan Agreement.
Agreed Value. With respect to any Container acquired by the Borrower, an amount
equal to the sum of (x) the net book value of such Container determined as of
the effective date of such acquisition, and (y) the fair market value of the
Related Transferred Assets determined as of the effective date of such
acquisition.
Applicable Law. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
Authorized Persons. This term shall have the meaning set forth in Section 7.4(c)
hereof.
Bankruptcy Matters. The commencement of a voluntary case or other proceeding
under any applicable bankruptcy, winding up, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, or the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or the like, for the Company or any substantial
part of its property, or to make any general assignment for the benefit of
creditors, or for the Company to admit in writing its inability to pay its debts
generally as they become due.
Bill of Sale. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
Board Majority. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
Book Net Income and Book Net Losses. For each fiscal year or other period, an
amount equal to the Company’s taxable income or loss, as the case may be, for
such year or period, determined in accordance with all applicable tax laws
including, if United States federal income tax principles are then applicable to
any Member, in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss and deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss); provided, however, for purposes of computing such taxable income or loss,
(i) such taxable income or loss shall be adjusted by any and all adjustments
required to be made in order to maintain Capital Account balances in compliance
with Treasury Regulation Section 1.704-1(b) and (ii) any and all items of gross
income or gain and/or partnership and/or partner “nonrecourse deductions”

 



--------------------------------------------------------------------------------



 



specially allocated to any Member pursuant to Section 4.3 shall not be taken
into account in calculating such taxable income or loss.
Capital Account. A separate capital account maintained for each Member
throughout the term of the Company, to which the following provisions apply:
     (a) Each Member’s Capital Account shall be credited with: (i) the amount of
money contributed by such Member to the capital of the Company; (ii) the fair
market value of any Property (other than money) contributed by such Member to
the capital of the Company; and (iii) such Member’s share of Book Net Income
allocated to such Member pursuant to Section 4.2 hereof.
     (b) Each Member’s Capital Account shall be debited with: (i) the amount of
money distributed to such Member by the Company other than amounts which are in
repayment of debt obligations of the Company to such Member; (ii) the fair
market value of Property (other than money) distributed to such Member; and
(iii) such Member’s share of Book Net Losses that are allocated to such Member
pursuant to Section 4.2 hereof.
     (c) All such contributions, allocations and distributions shall be credited
or charged, as the case may be, to the appropriate Capital Accounts of the
respective Members to whom they apply, as of the time the contributions,
allocations or distributions are made.
     (d) Each Member’s Capital Account shall be maintained in accordance with
applicable tax laws including, if United States federal income tax principles
are then applicable to any Member, Treasury Regulation Section 1.704-1(b).
Capital Contribution. Any contribution of Property made by, or on behalf of, a
Member to the capital of the Company.
CEU. A cost-equivalent unit that is a fixed unit of measurement based on the
cost of a Container relative to the cost of a twenty-foot standard dry freight
container.
Change of Control. This term shall have the meaning set forth in Section 101 of
the Loan Agreement.
Closing Date. The date on which the conditions precedent set forth in
Section 6.1 hereof have been satisfied.
Code. The Internal Revenue Code of 1986, as heretofore and hereafter amended
from time to time (and/or any corresponding provision of any superseding revenue
law).
Collection Period. This term shall have the meaning set forth in Section 101 of
the Loan Agreement.
Commitment. With respect to each Member, the amount set forth on Exhibit C
hereto opposite the name of such Member. The amount of any Member’s Commitment
shall be determined without regard to any distributions made by the Company to
such Member (except for the

 



--------------------------------------------------------------------------------



 



distributions made to Cronos or MeesPierson under Section 2.1 of the Purchase
Agreement, which distributions shall not reduce Cronos’ or MeesPierson’s
Commitment).
Commitment Expiration Date. The earlier to occur of (x) the date on which an
Early Amortization Event occurs and (y) September 18, 2004 (or, in the case of
clause (y), such later date as may be agreed by all of the Members).
Common Share. This term shall have the meaning set forth in Bye-Law 50 of the
Company’s bye-laws.
Companies Act. This term shall have the meaning set forth in Section 2.1(a)
hereof.
Container. This term shall have the meaning set forth in Section 101 of the Loan
Agreement.
Cronos Capital Contribution. This term shall have the meaning set forth in
Section 2.1(b) hereof.
Cronos Shares. This term shall have the meaning set forth in Section 2.1(b)
hereof.
Cronos Transferred Assets. This term shall have the meaning set forth in
Section 2.1(b) hereof.
Dollars. This term shall have the meaning set forth in Section 101 of the Loan
Agreement.
Early Amortization Event. This term shall have the meaning set forth in
Section 101 of the Loan Agreement.
Eligible Container. This term shall have the meaning set forth in Section 101 of
the Loan Agreement.
Event of Default. This term shall have the meaning set forth in Section 101 of
the Loan Agreement.
Finance Lease. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
Fiscal Quarter. The three month period ending on each March 31, June 30,
September 30 and December 31.
Further Shares. This term shall have the meaning set forth in Section 7.3
hereof.
Lenders. The financial institutions from time to time party to the Loan
Agreement, their successors and permitted assigns.
Loan Agreement. The Loan Agreement, dated as of the Closing Date, by and among
the Company, the Agent and the Lenders, as such agreement shall be amended,
supplemented or modified from time to time in accordance with its terms.

 



--------------------------------------------------------------------------------



 



Managed Container. This term shall have the meaning set forth in Section 1 of
the Management Agreement.
Management Agreement. The Management Agreement, dated as of the Closing Date, by
and between the Manager and the Company, as such agreement shall be amended,
supplemented or modified from time to time in accordance with its terms.
Manager Default. This term shall have the meaning set forth in Clause 11.1 of
the Management Agreement.
Manager. The Person performing the duties of the Manager under the Management
Agreement; initially, Cronos Containers (Cayman) Ltd., a company organized under
the laws of the Cayman Islands.
Master Lease. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
MeesPierson Cash Contribution. This term shall have the meaning set forth in
Section 2.1(a) hereof.
MeesPierson Shares. This term shall have the meaning set forth in Section 2.1(a)
hereof.
MeesPierson Transferred Assets. This term shall have the meaning set forth in
Section 2.1(a) hereof.
Member. When in the singular, means each Person who holds Common Shares; when
used in the plural, means all Persons who hold Common Shares, collectively.
Member Representations and Warranties. This term shall have the meaning set
forth in Section 2.1(c) hereof.
Member Transferred Assets. This term shall have the meaning set forth in
Section 2.1(b) hereof.
Net Book Value. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
Net Cash Flow. Net Cash Flow shall mean, with respect to any Collection Period,
the amount of cash (if any) available to the Borrower for distribution pursuant
to the provisions of Section 302(a) the Loan Agreement in excess of the sum of
(i) all cash disbursements (inclusive, if United States federal income tax
principles are then applicable to any Member, of any guaranteed payments within
the meaning of Section 707(c) of the Code paid to any Member, but exclusive of
distributions to the Members in their capacities as such) of the Borrower prior
to that date, and (ii) a reserve, established in the reasonable discretion of
the Company’s Board of Directors or, if authorized by the Board of Directors,
the Authorized Persons, for anticipated cash disbursements that will have to be
made by the Borrower before additional cash receipts from third parties will
provide the funds therefor. Net Cash Flow shall only be distributed by the

 



--------------------------------------------------------------------------------



 



Company to the Members by way of dividends or other distributions in accordance
with Section 54 of the Companies Act.
New Containers. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
Note. This term shall have the meaning set forth in Section 101 of the Loan
Agreement.
Outstanding Obligations. This term shall have the meaning set forth in
Section 101 of the Loan Agreement.
Payment Date. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
Person. This term shall have the meaning set forth in Section 101 of the Loan
Agreement.
Property. Any property, real or personal, tangible or intangible, including
money, and any legal or equitable interest in such property, but excluding
services and promises to perform services in the future.
Purchase Agreement. This term shall have the meaning set forth in Section 101 of
the Loan Agreement.
Purchase Parameters. The policy employed by the Manager from time to time in
acquiring New Containers for the account of the Borrower, as such policy may be
amended from time to time by a Board Majority. Initially, the “Purchase
Parameters” are as follows:
     (i) the maximum purchase price to be paid by the Borrower for any standard
dry cargo Container shall not exceed $1,450 per CEU;
     (ii) the maximum purchase price to be paid by the Borrower for any
Specialized Containers shall not exceed the amount in effect and previously
approved by a Board Majority;
     (iii) if such Container is a New Container and will be subject to either a
Term Lease or a Finance Lease on the date on which it is acquired by the
Borrower, the projected ARPEC for such Lease shall be not less than the sum of
(A) three month LIBOR on such date and (B) eleven percent (11%). In this regard,
“ARPEC” shall mean a fraction (expressed as a percentage) the numerator of which
is equal to the product of (A) the daily lease rental attributable to such
Container pursuant to the terms of such Lease and (B) 365, and the denominator
is equal to the original equipment cost of such Container;
     (iv) if such Container is a New Container and will be subject to a Master
Lease on the date of acquisition by the Borrower, then, when considered with all
other New Containers then owned by the Borrower, the sum of the Net Book Values
of all New Containers then subject to the terms of a Master Lease will shall not
exceed an amount equal to the product of (A) ten percent (10%) and

 



--------------------------------------------------------------------------------



 



(B) the sum of the then Net Book Values of all New Containers then owned by the
Borrower; and
     (v) if (A) such Container is a New Container and will be subject to either
a Term Lease or a Finance Lease on the date on which it is acquired by the
Borrower and (B) the aggregate amount of the manufacturers’ invoices for all
such Containers subject to such Term Leases or Finance Leases shall be equal to
or greater than Three Million Dollars ($3,000,000), then Lease and Lessee
associated with such Containers shall have received the prior written approval
in writing of a designated Board Member of the Borrower selected by MeesPierson.
Related Debt Documents. Any loan or other documents executed by the Company
pursuant to which the Company will borrow money in order to finance all or a
portion of the purchase of Containers. For avoidance of doubt, the term “Related
Debt Document” includes the Transaction Documents as defined in the Loan
Agreement.
Related Transferred Assets. This term shall have the meaning set forth in
Section 101 of the Purchase Agreement.
Securities Act. The U.S. Securities Act of 1933, as amended from time to time.
Shares. An ownership interest in the Company which will be evidenced by a share
certificate. There is one class of Shares in the Company, the Common Shares.
Sharing Ratio. With respect to each Member, as of any date, the ratio of the
number of outstanding Common Shares issued to such Member to the number of
outstanding Common Shares issued to all of the Members.
Specialized Containers. This term shall have the meaning set forth in
Section 101 of the Loan Agreement.
Structuring/Arrangement Fee. This term shall have the meaning set forth in the
Management Agreement.
Term Lease. This term shall have the meaning set forth in Section 101 of the
Loan Agreement.
Treasury Regulation. Any proposed, temporary, and/or final federal income tax
regulation promulgated by the United States Department of the Treasury as
heretofore and hereafter amended form time to time.
Unrecovered Contribution Account. The amount of money and/or the agreed upon
fair market value of any Property contributed by any Member to the capital of
the Company pursuant to Section 2.1 hereof (net of liabilities secured by such
contributed property that the Company is considered to assume or take subject
to), and decreased by the amount of money distributed by the Company to such
Member pursuant to Section 4.1(b) hereof and the agreed upon fair market value
of any property distributed to such Member by the Company (net of liabilities
secured by such distributed property that such Member is considered to assume or
take subject to) pursuant to Section 4.1(b) hereof.

 



--------------------------------------------------------------------------------



 



     Other capitalized terms used herein and not otherwise defined shall have
the meaning set forth in Section 101 of the Loan Agreement.
ARTICLE II
PURCHASE OF SHARES AND ADDITIONAL INVESTMENTS
     SECTION 2.1. Capital Contributions for Shares.
     (a) The Company has issued 12,000 Common Shares, par value U.S. $1.00 per
share, to MeesPierson (the “MeesPierson Shares”) on a nil paid basis. The
Company owns the Containers as set forth on Exhibit A hereto and the Related
Transferred Assets thereto (collectively, the “MeesPierson Transferred Assets”)
with a collective Net Book Value of $4,672,452. The MeesPierson Transferred
Assets were acquired by the Company by purchase from Eurovos B.V. through a loan
made to the Company by the Agent (the “Acquisition Indebtedness”). On the
Closing Date, and prior to the transfer contemplated in Section 2.1(b),
MeesPierson will contribute $4,672,452 (the “MeesPierson Cash Contribution”) to
the Company. Effective the Closing Date, the Company shall credit MeesPierson’s
Capital Account with the MeesPierson Cash Contribution and, for purposes of the
Companies Act 1981 of Bermuda, as amended (the “Companies Act”), shall credit
the MeesPierson Shares as being fully paid by $12,000, with the excess of the
MeesPierson Cash Contribution credited to the contributed surplus account of the
Company. The Company shall utilize the MeesPierson Cash Contribution to repay,
in full, the Acquisition Indebtedness.
     (b) On the Closing Date, Cronos shall contribute the Containers as set
forth on Exhibit B hereto and the Related Transferred Assets thereto
(collectively, the “Cronos Transferred Assets”; and together with the
MeesPierson Transferred Assets, the “Member Transferred Assets”). The collective
Net Book Value of the Cronos Transferred Assets is $4,672,452 (the “Cronos
Capital Contribution”). Effective the Closing Date, the Company shall issue
12,000 Common Shares, par value U.S. $1.00 per share, to Cronos (the “Cronos
Shares”) in consideration of Cronos’ contribution of the Cronos Transferred
Assets to the Company, and shall credit Cronos’ Capital Account by $4,672,452.
For purposes of the Companies Act, the Company shall credit the Cronos Shares as
fully paid by $12,000 and credit the balance of the Cronos Capital Contribution
to the share premium account of the Company.
     (c) In connection with their respective contributions of Member Transferred
Assets, MeesPierson made, and Cronos hereby makes, to the Company and its
successors and assigns the following representations and warranties (the “Member
Representations and Warranties”):
     (i) Title. At the time of delivery of its Member Transferred Assets to the
Company, the related Member had good title to such Member Transferred Assets,
free and clear of all liens, encumbrances and rights of others. The Member
hereby covenants to defend such title to its Member Transferred Assets forever
against all claims and demands originating prior to the delivery of such Member
Transferred Assets to the Company.

 



--------------------------------------------------------------------------------



 



     (ii) Ordinary Course of Business. If such Container is subject to a Lease
on the date of transfer, such Lease was originated in the ordinary course of the
related Member’s business;
     (iii) No Violation of Lease. If such Container is subject to a Lease on the
date of transfer, the transfer and conveyance to the Company of such Containers
and the Lease (to the extent that it relates to such Container) will not violate
the terms or provisions of any Lease;
     (iv) Specifications. The Container conforms to the standard specifications
used by the related Member for containers purchased for its own account for that
category of Container and to any applicable standards promulgated by applicable
international standards organizations; and
     (v) Purchase Price. The purchase price paid by the Company for such
Container was not greater than the fair market value of the Container at the
time of acquisition from the related Member.
     (d) In the event that the Company discovers a breach of any of the Member
Representation and Warranties, and the Company determines that such breach has a
material adverse effect on the Company, then unless the breach shall have been
cured (which cure may be effected through the exercise of remedies against the
manufacturer) or waived by the Company within 30 days after the earlier to occur
of the related Member’s discovery or receipt of written notice of such breach,
then the transferring Member will be obligated to purchase the non-conforming
Containers and the Related Transferred Assets at the purchase price allocable to
such Container. Upon receipt by the Company of an amount equal to the purchase
price allocable to a Container, the Company shall convey to the applicable
Member the related non-conforming Containers and the Related Transferred Assets
free and clear of any liens arising by, through or under the Company.
     SECTION 2.2. Capital Contributions for Purchase of Eligible Containers.
     (a) The Members shall, from time to time after the Closing Date on a
several basis, make additional Capital Contributions by way of contributed
surplus, in proportion to their respective Sharing Ratios, to the Company as
provided herein, but in no event shall the aggregate amount of any Member’s
Capital Contributions exceed the amount of such Member’s Commitment set forth on
Exhibit C hereto, and provided, further, that no Member shall be required to
make an additional Capital Contribution unless the other Member shall have made
an additional Capital Contribution of equal amount. The actual amount of funds
contributed by each Member will be determined pursuant to the applicable
procedures set forth in this Section 2.2.
     (b) No Member shall make an additional Capital Contribution on any date if:
     (i) the conditions set forth in Section 6.2 (relating to conditions
precedent) have not been satisfied;

 



--------------------------------------------------------------------------------



 



     (ii) such additional Capital Contribution is to be made after the
Commitment Expiration Date;
     (iii) such additional Capital Contribution exceeds an amount equal to the
excess of (1) the product of (x) such Member’s Sharing Ratio and (y) the sum of
(i) the aggregate Agreed Values of the Eligible Containers to be acquired by the
Company on such date and (ii) total Acquisition Fees and Structuring/Arrangement
Fees payable on such date (the product of (x) and (y) being referred to as the
“Additional Contribution Amount”) over (2) any associated debt utilized to fund
the acquisition of such Containers; or
     (iv) any other Member fails to contribute its Additional Contribution
Amount on such date.
     (c) The additional Capital Contributions of each Member under this
Section 2.2 shall be made in accordance with the procedures set forth in this
Article II, and no Member’s additional Capital Contribution shall become the
property of the Company or be added to such Member’s Unrecovered Contribution
Account unless and until the other Member shall have made an equal Capital
Contribution. Until such time as the other Member(s) contributes all or any
portion of such Member’s Additional Contribution Amount as provided in this
Section 2.2 then the moneys advanced shall be held in trust by the Company for
the Member making such advance, and no other Member shall have any rights or
remedies at law and/or in equity against any such non-performing Member. Each
other Member shall be entitled to demand immediate repayment of such amounts
held in trust made by such Member with respect to such Additional Contribution
Amount.
     SECTION 2.3. [Reserved].
     SECTION 2.4. Procedures for Additional Capital Contributions.
Whenever the Company requests the Members to make additional Capital
Contributions pursuant to Section 2.2 hereof, the Company shall notify the
Members in writing, not later than 1:00 p.m. (Amsterdam time) on the third (3rd)
Business Day prior to the date of the proposed additional Capital Contribution.
Each notice shall be irrevocable and shall in each case refer to this Agreement
and specify all of the following: (i) the amount of the requested additional
Capital Contribution (which shall be in a minimum amount equal to the lesser of
(x) $50,000 and (y) the unutilized amount of the various Commitments)), (ii) the
dollar amount of such Capital Contribution allocated to each Member, and
(iii) the related Acquisition Date. Each Additional Contribution Amount to be
made under this Section 2.4 shall be made on or before the related Acquisition
Date by wire transfer in Dollars of immediately available funds to the Borrower
by not later than 1:00 p.m. (Amsterdam time).
     SECTION 2.5. Investment.
Each Member shall and is hereby authorized to record in its internal books and
records the date and amount of each increase in its cash Capital Contributions
and the amount of each distribution in respect of its Shares; provided, that
failure to make any recordation on such books and records or any error in such
books and records shall not adversely affect each Member’s rights under or

 



--------------------------------------------------------------------------------



 



in connection with this Agreement or any other document executed in connection
with the transaction contemplated hereby.
ARTICLE III
CERTAIN AGREEMENTS AND OBLIGATIONS
     SECTION 3.1. Deficits.
     If required by Applicable Law (including applicable tax law), each Member
may be required to make payments to the Borrower in order to restore any deficit
balance in its Capital Account.
ARTICLE IV
DISTRIBUTIONS AND ALLOCATIONS
     SECTION 4.1. Cash Distributions.
     (a) Except as set forth in Section 4.1(b) below, and subject to
(1) Applicable Law (including, without limitation, Section 54 of the Companies
Act 1981 of Bermuda) and (2) reasonable reserves as determined by the Company’s
Board of Directors, on each Payment Date, the Net Cash Flow will be distributed
by way of dividend, distribution of contributed surplus or other distribution as
follows:
     Any and all Net Cash Flow shall be distributed to the Members in the
following order of priority: (A) first, to the Members in proportion to, and to
the extent of, the positive balance standing in each such Member’s Unrecovered
Contribution Account, if any, and (B) thereafter, to the Members in proportion
to their respective Sharing Ratios.
     (b) Notwithstanding the provisions of Section 4.1(a) above, upon the
liquidation of the Company, all Net Cash Flow of the Company shall be
distributed to the Members in proportion to, and to the extent of, the positive
balance standing in each such Member’s Capital Account (after taking into
account all Capital Account adjustments for the taxable year of such
liquidation).
     (c) All amounts required to be withheld pursuant to the Applicable Law with
respect to any payment, distribution, or allocation to the Members shall be
treated as amounts distributed to the Members pursuant to this Section 4.1 for
all purposes under this Agreement. The Borrower is authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
any federal, state, or local government any amounts required to be so withheld
pursuant to the Code or any provisions of any other Applicable Law, and shall
allocate any such amounts to the Members with respect to which such amount was
withheld.
     (d) On the Closing Date, or as soon thereafter as practicable, the Company
shall make an additional special distribution to the Members in accordance with
their respective Sharing Ratios from loan proceeds received by the Company
pursuant to the Loan Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 4.2. Allocations of Book Net Income and Book Net Losses.
Book Net Income and Book Net Losses of the Company for each fiscal year (or part
thereof) shall be allocated at the end of such fiscal year (or part thereof) to
the Members in proportion to their respective Sharing Ratios.
     SECTION 4.3. Special Allocations.
Notwithstanding any other provisions of this Agreement, if United States federal
income tax principles are then applicable to any Member, then provisions of this
Section 4.3 shall apply. No allocation of Book Net Losses shall be made to any
Member to the extent such an allocation would cause a, or increase the, deficit
balance standing in such Member’s Adjusted Capital Account and any such Book Net
Losses shall instead be allocated to the Members based upon their respective
“interests” in the Company as determined in accordance with Treasury
Regulation Section 1.704-1(b). In addition, items of income and gain shall be
specially allocated to the Members in accordance with the qualified income
offset provisions set forth in Treasury Regulation Section 1.704-1(b)(2)(ii)(d).
Notwithstanding any other provision in this Article IV, (i) any and all
“partnership nonrecourse deductions” (as defined in Treasury
Regulation Section 1.704-2(b)(1)) of the Company for any fiscal year or other
period shall be allocated to the Members in proportion to their respective
Sharing Ratios; (ii) any and all “partner nonrecourse deductions” (as such term
is defined in Treasury Regulation Sections 1.704-2(i)(2)) attributable to any
“partner nonrecourse debt” (as such term is defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated to the Member that bears
the “economic risk of loss” (as determined under Treasury Regulation Section
1.752-2) for such “partner nonrecourse debt” in accordance with Treasury
Regulation Section 1.704-2(i)(l); (iii) each Member shall be specially allocated
items of Company income and gain in accordance with the partnership minimum gain
chargeback requirements set forth in Treasury Regulation Sections 1.704-2(f) and
1.704-2(g); and (iv) each Member with a share of the minimum gain attributable
to any “partner nonrecourse debt” shall be specially allocated items of Company
income and gain in accordance with the partner minimum chargeback requirements
of Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(i)(5). For purposes of
determining the Members’ respective shares of Company nonrecourse liabilities
pursuant to Section 752 of the Code and the Treasury Regulations promulgated
thereunder, (i) a Member’s interest in Company profits shall be deemed to
include the allocable share of minimum gain (as determined under Treasury
Regulation Section 1.704-2(g)), Code Section 704(c) gain and any Book Net
Incomes allocable to such Member pursuant to this Article IV, and (ii) such
Company profits shall be deemed allocable to the Members in the following order
of priority: (a) first, to the Members to the extent of, and in proportion to,
their respective allocable shares of minimum gain, (b) second, to the Members to
the extent of, and in proportion to, their respective shares of Code Section
704(c) gain, (c) third, to the Members to the extent of, and in proportion to,
their respective negative Capital Account balances, if any; and (d) thereafter,
to the Members in proportion to their respective Sharing Ratios.
SECTION 4.4. Curative Allocations.
If United States federal income tax principles are then applicable to any
Member, then the provisions of this Section 4.4 shall apply. The effect of the
limitation on the amount of Book Net Losses and the qualified income offset
provision set forth in the first two (2) sentences of Section

 



--------------------------------------------------------------------------------



 



4.3 above shall be taken into account in computing subsequent allocations of
Book Net Income and Book Net Losses pursuant to this Article IV, so that the net
amount of any items so allocated and the Book Net Income, Book Net Losses and
all other items allocated to each Member pursuant to this Article IV shall, to
the extent possible, be equal to the net amount that would have been allocated
to each such Member pursuant to the provisions of this Article IV if such
special allocations had not occurred.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     SECTION 5.1. The Company.
As of the Closing Date and each date on which a Capital Contribution is made to
the Company under Section 2.2 hereof, the Company represents and warrants to
each Member (and such representations and warranties shall survive the Closing
Date and each date on which such a Capital Contribution is so made) that:
     (a) no Event of Default or Early Amortization Event (or event or condition
which, with the giving of notice or passage of time or both, would constitute an
Event of Default or Early Amortization Event) exists;
     (b) assuming the accuracy of the representation of the Members set forth in
Section 5.2, the offer and sale of the Shares in the manner contemplated by this
Agreement is a transaction exempt from the registration requirements of the
Securities Act;
     (c) no information supplied by or on behalf of the Company to any Member in
connection with the transaction contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made;
     (d) the proceeds of each Capital Contribution will be used for the
following purposes: (i) to pay the Agreed Value of Eligible Containers and
Related Transferred Assets, and any related Acquisition Fees and
Structuring/Arrangement Fees, and (ii) for general Company purposes; and
     (e) each of the representations and warranties, of the Company set forth in
the Related Debt Documents are true and correct and each of the Members are
entitled to rely on such representations and warranties with the same effect as
if each such representation and warranty was set forth therein.
     SECTION 5.2. Member.
     As of the date of the issuance of the Common Shares to MeesPierson and
Cronos, each of MeesPierson and Cronos warrants and represents to the parties
and, as of the date of its admission as a member in the Company, each Member, on
a several basis, warrants and represents to the parties hereto that:

 



--------------------------------------------------------------------------------



 



     (a) such Member is not acquiring and has not acquired its Shares with a
view to any distribution thereof that would violate the Securities Act or the
securities laws of any state of the United States or any other applicable
jurisdiction;
     (b) no form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) has been or will be used by
such Member or any of its representatives in connection with the offer and sale
of any of the Shares (as those terms are used in Regulation D under the
Securities Act to such Member);
     (c) such Member is aware that the Shares are highly speculative and that
there can be no assurance as to what return, if any, there may be;
     (d) such Member is aware of the Company’s business affairs and financial
condition; has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire its Shares; and has received an
opportunity to ask questions relating to the Company’s business, legal and
financial affairs and to obtain all additional information which such Member or
his or her personal representative or professional adviser requested;
     (e) such Member does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer, pledge or grant a participation
in the Shares to be issued to such Member to such person or to any third Person;
     (f) such Member understands that the Shares have not been registered under
the Securities Act or any other applicable securities law by reason of specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of the Members investment intent as expressed herein;
     (g) such Member further understands that the Shares must be held
indefinitely unless the Shares are subsequently registered under the Securities
Act and qualified under any applicable securities law or are exempt from such
registration and such qualification is available;
     (h) such Member has either (i) a preexisting business or personal
relationship with the Company or its directors or officers or (ii) by reason of
such Member’s business or financial experience, the capacity to protect such
Member’s own interest in connection with the transaction contemplated by this
Agreement; and
     (i) such Member is able to bear the economic risk of this investment.
ARTICLE VI
CONDITIONS
SECTION 6.1. Conditions to Purchase of Common Shares.
     The purchase by Cronos of its Common Shares and its Capital Contribution
with respect thereto shall be subject to the execution and delivery of the
Related Debt Documents and the satisfaction of the conditions precedent set
forth in the Related Debt Documents.

 



--------------------------------------------------------------------------------



 



SECTION 6.2. Conditions to Each Additional Capital Contribution.
     No Member shall make an additional Capital Contribution under Section 2.2
hereof unless on the date of such Capital Contribution, before and after giving
effect thereto and to the application of any proceeds therefrom, the following
statements shall be true:
     (a) all of the conditions precedent set forth in the Related Debt Documents
have been fulfilled in all material respects;
     (b) the representations and warranties of the Company herein and in the
other Related Debt Documents are true and accurate in all material respects as
of that date with the same effect as though made on that date (unless
specifically stated to relate to an earlier date);
     (c) no Event of Default or Early Amortization Event (or event or condition
which, with the giving of notice or passage of time or both, would constitute an
Event of Default or Early Amortization Event) has occurred and is continuing;
and
     (d) each of the Containers to be acquired with the proceeds of such Capital
Contribution shall meet each of the Purchase Parameters then in effect.
     The giving of any notice pursuant to Section 2.4 shall constitute a
representation and warranty by the Company that the foregoing statements
(limited, in the case of paragraph (b) above), are true and correct as of the
date of such Capital Contribution.
ARTICLE VII
GOVERNANCE
     SECTION 7.1. Member Inspection of Books.
     The Company shall keep complete and correct books and records of member
proceedings; board and committee meetings; and the names and addresses of all
members, including the number and class of shares held by each member and the
dates when they became owners thereof (collectively called the “books and
records”). All Members shall have the right to inspect the books and records of
the Company upon providing the Company or its designated agent with five days
written notice, subject to Applicable Law.
     SECTION 7.2. Injunctive Relief; Specific Performance.
     Each of the Members acknowledges that his or its interest in the Agreement
is unique to it, that its Shares cannot be readily purchased or sold in the open
market and that the other Members and the Company will be irreparably damaged in
the event of a breach or threatened breach of the terms, covenants and/or
conditions of this Agreement by any Member, which damages will not be measurable
or compensable in money damages unless this Agreement shall be specifically
enforced. In addition to any other remedy to which the other Members or the
Company may be entitled, the other Members or the Company shall be entitled to a
preliminary and permanent injunction, without showing any actual damage or
threat of irreparable injury,

 



--------------------------------------------------------------------------------



 



and/or a decree for specific performance, without any bond or other security
being required in connection therewith, in accordance with the provisions
hereof.
     SECTION 7.3. Proportionality.
     The Company shall not issue further Common Shares (the “Further Shares”) to
any Person unless the Company also offers to issue, on the same terms as the
issuance of the Further Shares, an amount of Common Shares to the Members
sufficient to maintain the Sharing Ratios in effect immediately prior to such
issuance of the Further Shares.
     SECTION 7.4. Directors of the Company.
     (a) The number of Directors of the Company shall be four (4), unless
changed in accordance with sub-paragraph (4) of Bye-Law 19 of the Company’s
bye-laws. Two Directors shall be appointed from time to time by Cronos and two
Directors shall be appointed from time to time by MeesPierson. The vote of the
Directors required to take any action as Directors shall be as set forth in the
Company’s Bye-laws.
     (b) Each Member covenants that during the term of this Agreement such
Member will vote for the election and re-election of the designees of Cronos and
MeesPierson to serve as Directors of the Company, as long as each of them is a
Member or is directly or indirectly in control of a Member. All powers and
discretion given to Cronos and MeesPierson under this Section 7.4(b) shall
devolve upon and be exercisable by their respective assigns, successors and
legal representatives.
     (c) Cronos hereby confirms its designation of Dennis J. Tietz and Peter J.
Younger, and MeesPierson hereby confirms its designation of Merijn Zondag and
Milton Anderson, as Directors, and the Members hereby confirm their designation
of each of such Persons as Directors of the Company until such person’s
successor is elected and has qualified or until such person’s earlier
resignation or removal. The Directors designated by Cronos may designate one
person and the Directors designated by MeesPierson may designate one person
(each an “Authorized Person”) for purposes of authorizing the sale of one or
more Containers in a manner or in an amount that falls outside the normal
parameters permitted under Clause 3.1(a)(vii) of the Management Agreement, in
which case the Company shall be authorized to take such actions if both persons
so designated approve such action in writing.
     By authorizing the Company to enter into this Agreement, the Directors
designated by Cronos hereby initially designate Peter J. Younger as an
Authorized Person and the Directors designated by MeesPierson hereby initially
designate Milton Anderson as an Authorized Person.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     SECTION 8.1. Amendments.
     The parties hereto shall not amend, waive or otherwise modify any provision
of this Agreement, consent to any departure therefrom, or grant any waiver or
consent thereunder,

 



--------------------------------------------------------------------------------



 



unless such amendment, waiver or modification is in writing and signed by the
each of the parties hereto.
     SECTION 8.2. No Waiver; Remedies.
     Any waiver, consent or approval given by any party hereto shall be
effective only in the specific instance and for the specific purpose for which
given, and no waiver by a party of any breach or default under this Agreement
shall be deemed a waiver of any other breach or default. No failure on the part
of any party hereto to exercise, and no delay in exercising, any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder, or any abandonment
or discontinuation of steps to enforce the right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. Except as specifically provided in this Agreement, no notice to or
demand on any party hereto in any case shall entitle such party to any other or
further notice or demand in the same, similar or other circumstances. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
SECTION 8.3. Restrictions on Transfers; Assignment; Successors and Assigns.
     (a) No Member shall sell, make any short sale of, loan, pledge, grant any
option for the purchase of, or otherwise transfer or dispose of (each referred
to as “Transfer”) any of its Shares or assign its rights and obligations under
this Agreement except in accordance with this Section 8.3.
     (b) No Member shall Transfer its Shares if such Transfer (i) would not be
in full compliance with the Securities Act and the securities laws of the
applicable states of the United States and any other applicable jurisdiction (to
the extent that any such laws would then be applicable to such Transfer),
(ii) would cause a termination of the Company under the U.S. Internal Revenue
Code of 1986, as amended from time to time, the provisions of succeeding law,
and to the extent applicable, the regulations currently in force as final or
temporary that have been issued by the U.S. Department of Treasury pursuant to
its authority thereunder (to the extent that any such laws would then be
applicable to such Transfer), or (iii) would result in a violation of any
provision of any Related Debt Document or any other agreement by which such
Member is bound.
     (c) Subject to the foregoing and subject to the Company’s bye-laws, either
of Cronos or MeesPierson may Transfer its Shares to an Affiliate or to another
Member, provided that the transferor or such transferee bears all liabilities,
costs and expenses incurred by the Company, Manager or any other Member in
connection with such Transfer and provided further that such transferee in
writing accepts and adopts all of the terms and conditions of this Agreement, as
the same may have been amended in a written document acceptable to the Company’s
Directors.
     (d) Except as provided in Section 8.3(c), no Member shall Transfer its
Shares without the approval of such Transfer as a Super-Majority Matter (as
defined in the Company’s bye-laws) in accordance with the Company’s bye-laws. No
Transfer of Shares in accordance with the Company’s bye-laws shall be effective
unless (i) the transferor or such transferee bears all liabilities, costs and
expenses incurred by the Company, Manager or any other Member in

 



--------------------------------------------------------------------------------



 



connection with such Transfer and (ii) such transferee in writing accepts and
adopts all of the terms and conditions of this Agreement, as the same may have
been amended in a written document acceptable to the Company’s Directors.
     (e) Subject to the provisions of this Section 8.3, this Agreement shall be
binding upon, and inure to the benefit of, the Company and each Member and their
respective affiliates, successors and permitted assigns.
     SECTION 8.4. Entire Agreement.
     This Agreement, including the exhibits, appendices and schedules thereto,
together with the bye-laws, the Loan Agreement, the Management Agreement and the
Purchase Agreement, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.
     SECTION 8.5. Notices.
     All communications hereunder shall be in writing and shall be deemed to
have been duly given if personally delivered, sent by overnight courier or
mailed by registered mail, postage prepaid and return receipt requested, or
transmitted by facsimile transmission and confirmed by a similar mailed writing
to any party at the address for that party set forth (a) on the signature page
to this Agreement or (b) to another address as that party may designate in
writing.
     SECTION 8.6. No Third-Party Beneficiaries.
     Nothing expressed herein is intended or shall be construed to give any
Person (other than the parties hereto) any legal or equitable right, remedy or
claim under or in respect of this Agreement.
     SECTION 8.7. Severability of Provisions.
     Any covenant, provision, agreement or term of this Agreement that is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to that jurisdiction, be ineffective to invalidate the remaining provisions of
this Agreement.
     SECTION 8.8. Counterparts.
     This Agreement may be executed in any number of counterparts (which may
include facsimile) and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original, and all of
which together shall constitute one and the same instrument.
     SECTION 8.9. Governing Law.
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS

 



--------------------------------------------------------------------------------



 



PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     SECTION 8.10. No Petition Against the Company.
     Each of the parties hereto covenants and agrees that it will not at any
time, until one year and one day after all of the aggregate Outstanding
Obligations shall have been paid in full, institute against the Company, or join
in any institution against the Company of, any bankruptcy, winding-up,
reorganization, arrangement, insolvency or liquidation proceedings under any
United States federal or state bankruptcy or foreign bankruptcy law. This
provision shall survive the termination of this Agreement.
     SECTION 8.11. Fiduciary Duties.
     No Member shall have any obligations (fiduciary or otherwise) with respect
to the Company or to the other Members insofar as making other investment
opportunities available to the Company or to the other Members. Each Member may
engage in whatever activities such Member may choose, whether the same are
competitive with the Company or otherwise, without having or incurring any
obligation to offer any interest in such activities to the Company or to the
other Members. Except as set forth in the foregoing provisions of this
Section 8.11, neither this Agreement nor any activities undertaken pursuant
hereto shall prevent any Member from engaging in such activities, and the
fiduciary duties of the Members to each other and to the Company shall be
limited solely to those arising from the purposes of the Company.
     SECTION 8.12. Reimbursements.
     Each Member shall be reimbursed by the Company from the first available
funds for all legal fees and costs incurred by such Member in connection with
the drafting, negotiation, execution and delivery of this and future amendments
to this Agreement, the bye-laws, the Loan Agreement, the Management Agreement,
the Purchase Agreement and any other Transaction Document.
     SECTION 8.13. Acquisition of Additional Containers.
     During the term of the Management Agreement, the Manager shall offer to the
Company, prior to making similar offers to other Persons (other than any public
limited partnerships administered by Cronos or any of its Affiliates), the
opportunity to purchase on an annual basis Containers complying with the
Purchase Parameters and having an aggregate initial purchase price of up to
Sixty Million Dollars ($60,000,000); provided, however, that if the Company
lacks sufficient available funds under the Loan Agreement or this Agreement to
effectuate such purchases, the Manager’s obligations under this Section 8.13
shall be of no force or effect.
     SECTION 8.14. Mandatory Redemption Upon Change of Control.
     If a Change of Control occurs with respect to either the Manager or The
Cronos Group, then The Cronos Group shall, at the direction of the Agent, cause
the Manager to purchase all assets of the Borrower from the Borrower at a
purchase price (i) with respect to the New

 



--------------------------------------------------------------------------------



 



Containers and the Category 2 Containers, equal to one hundred ten percent
(110%) of the then existing Net Book Value of such assets and (ii) with respect
to all other assets of the Borrower, equal to one hundred percent (100%) of the
then existing Net Book Value of such assets. Simultaneously with such purchase,
the Borrower shall, at the direction of the Agent, redeem the Notes by not later
than the sixtieth (60th) day after receipt of notice requesting such redemption
for a purchase price equal to the then Aggregate Principal Balance plus all
accrued interest thereon and all other amounts owing pursuant to the Loan
Agreement and the other Transaction Documents.
     SECTION 8.15. Confidentiality.
     Each of parties hereto agree that it and its shareholders, directors,
agents, accountants and attorneys shall keep confidential the terms of this
agreement, except as may be otherwise required by regulation, law or court order
or required by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce any Transaction Documents.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized officers and delivered as of the day and
year first above written.

              CF LEASING LTD.
 
       
 
  By:   /s/ PETER J. YOUNGER
 
  Name:   Peter J. Younger
 
  Title:   Director
 
       
 
  Address:   CF Leasing Ltd.
 
      Clarendon House
 
      Church Street
 
      Hamilton HM 11, Bermuda
 
       
 
  Attention:   Secretary
 
  Telephone:   (441) 295-1422
 
  Facsimile:   (441) 292-4720
 
       
 
  with copy to:    
 
       
 
  Address:   Cronos Containers Limited
 
      The Ice House
 
      Dean Street
 
      Marlow
 
      Buckinghamshire SL7 3AB
 
      England
 
       
 
  Attention:   Peter J. Younger
 
  Telephone:   44 1628-405580
 
  Facsimile:   44 1628-405648

 



--------------------------------------------------------------------------------



 



              CRONOS EQUIPMENT (BERMUDA) LIMITED
 
       
 
  By:   /s/ PETER J. YOUNGER
 
  Name:   Peter J. Younger
 
  Title:   Director
 
       
 
  Address:   Cronos Equipment (Bermuda) Limited,
 
      Clarendon House
 
      2 Church Street West
 
      Hamilton HM 11
 
      Bermuda
 
       
 
  Attention:   Peter J. Younger
 
  Telephone:   (441) 295-1422
 
  Facsimile:   (441) 292-4720
 
       
 
  with copy to:    
 
       
 
  Address:   Cronos Containers Limited
 
      The Ice House
 
      Dean Street
 
      Marlow
 
      Buckinghamshire SL7 3AB
 
      England
 
       
 
  Attention:   Chief Financial Officer
 
  Telephone:   (44) 1628-405605
 
  Facsimile:   (44) 1628-405646

 



--------------------------------------------------------------------------------



 



              MEESPIERSON TRANSPORT & LOGISTICS     HOLDING B.V.
 
       
 
  By:   /s/ ZONDAG
 
  Name:   Zondag
 
  Title:   Director
 
       
 
  Address:   MeesPierson Transport & Logistics
 
      Holding B.V.
 
      c/o Fortis Bank (Nederland) N.V.
 
      Coolsingel 93
 
      P.O. Box 749
 
      3000 AS Rotterdam
 
      The Netherlands
 
       
 
  Attention:   Merijn Zondag
 
  Facsimile:   31 10 401 63 43

 



--------------------------------------------------------------------------------



 



By executing this Agreement, the undersigned hereby agrees to comply with the
provisions of Section 8.13 of this Agreement.

              CRONOS CONTAINERS (CAYMAN) LTD.
 
       
 
  By:   /s/ DENNIS J. TIETZ
 
  Name:   Dennis J. Tietz
 
  Title:   Director
 
       
 
  Address:   Cronos Containers (Cayman) Ltd.
 
      P.O. Box 30464 SMB
 
      Queensgate House
 
      George Town Grand Cayman
 
      Cayman Islands
 
       
 
  Attention:    
 
  Telephone:    
 
  Telefax:    

 



--------------------------------------------------------------------------------



 



By executing this Agreement, the undersigned hereby agrees to comply with its
contingent repurchase obligation set forth in Section 8.14 of this Agreement.

              THE CRONOS GROUP
 
       
 
  By:   /s/ DENNIS J. TIETZ
 
  Name:   Dennis J. Tietz
 
  Title:   Director
 
       
 
  Address:   The Cronos Group
 
      16 Allée Marconi
 
      L-2120 Luxembourg
 
       
 
  Attention:   Chief Executive Officer
 
  Telephone:                       
 
  Facsimile:   (352) 653-147

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to Members Agreement
STATED AMOUNTS AND PERCENTAGES
FOR MEMBERS

              Sharing Ratio   Aggregate Commitment Name of Member       on the
Closing Date
 
       
Cronos Equipment (Bermuda) Limited
  50%   $10,000,000
 
       
MeesPierson Transport & Logistics Holding B.V.
  50%   $10,000,000

 



--------------------------------------------------------------------------------



 



 
MEMBERS AGREEMENT
dated as of September 18, 2002
among
CF LEASING LTD.,
as Company
and
MEESPIERSON TRANSPORT & LOGISTICS HOLDING B.V.
and
CRONOS EQUIPMENT (BERMUDA) LIMITED,
as Members
 

 



--------------------------------------------------------------------------------



 



                  ARTICLE I DEFINITIONS; SHARE SUBSCRIPTION     1  
 
               
 
  SECTION 1.1.   Definitions.     1  
 
                ARTICLE II PURCHASE OF SHARES AND ADDITIONAL INVESTMENTS     8  
 
               
 
  SECTION 2.1.   Capital Contributions for Shares.     8  
 
  SECTION 2.2.   Capital Contributions for Purchase of Eligible Containers.    
9  
 
  SECTION 2.3.   [Reserved].     10  
 
  SECTION 2.4.   Procedures for Additional Capital Contributions.     10  
 
  SECTION 2.5.   Investment.     10  
 
                ARTICLE III CERTAIN AGREEMENTS AND OBLIGATIONS     11  
 
               
 
  SECTION 3.1.   Deficits.     11  
 
                ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS     11  
 
               
 
  SECTION 4.1.   Cash Distributions.     11  
 
  SECTION 4.2.   Allocations of Book Net Income and Book Net Losses.     12  
 
  SECTION 4.3.   Special Allocations.     12  
 
                ARTICLE V REPRESENTATIONS AND WARRANTIES     13  
 
               
 
  SECTION 5.1.   The Company.     13  
 
  SECTION 5.2.   Member.     13  
 
                ARTICLE VI CONDITIONS     14  
 
               
 
  SECTION 6.1.   Conditions to Purchase of Common Shares.     14  
 
  SECTION 6.2.   Conditions to Each Additional Capital Contribution.     15  
 
                ARTICLE VII GOVERNANCE     15  
 
               
 
  SECTION 7.1.   Member Inspection of Books.     15  
 
  SECTION 7.2.   Injunctive Relief; Specific Performance.     15  
 
  SECTION 7.3.   Proportionality.     16  
 
  SECTION 7.4.   Directors of the Company.     16  
 
                ARTICLE VIII MISCELLANEOUS PROVISIONS     16  
 
               
 
  SECTION 8.1.   Amendments.     16  
 
  SECTION 8.2.   No Waiver; Remedies.     17  
 
  SECTION 8.3.   Restrictions on Transfers; Assignment; Successors and Assigns.
    17  
 
  SECTION 8.4.   Entire Agreement.     18  
 
  SECTION 8.5.   Notices.     18  
 
  SECTION 8.6.   No Third-Party Beneficiaries.     18  
 
  SECTION 8.7.   Severability of Provisions.     18  
 
  SECTION 8.8.   Counterparts.     18  
 
  SECTION 8.9.   Governing Law.     18  
 
  SECTION 8.10.   No Petition Against the Company.     19  
 
  SECTION 8.11.   Fiduciary Duties.     19  
 
  SECTION 8.12.   Reimbursements.     19  

 



--------------------------------------------------------------------------------



 



                 
 
  SECTION 8.13.   Acquisition of Additional Containers.     19  
 
  SECTION 8.14.   Mandatory Redemption Upon Change of Control.     19  
 
  SECTION 8.15.   Confidentiality.     20  

EXHIBIT A List of Containers
EXHIBIT B Stated Amounts and Percentage for Members

 